DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 12/30/20 is acknowledged.
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/20.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0002], the status of co-pending applications should be updated.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanders et al. (“A noncontact sensor for measurement of distal residual-limb position during walking”, Journal of Rehabilitation Research and Development, Volume 43, Number 4, Pages 509-516, July/August 2006; hereinafter Sanders) in view of Ezenwa (US 2008/0147204; hereinafter Ezenwa).
Sanders shows A device for measuring movement of an orthosis or movement inside a prosthetic socket (abstract) comprising: an optoelectronic sensor (photoelectric sensor, page 510); a processing unit electrically connected to the optoelectronic sensor (signal conditioning unit, page 511); a light source electrically connected to the power source (light source of photoelectric sensor, page 510); and a housing containing the processing unit and the power source (housing of signal conditioning unit, page 511, Figure 1).
Also, an optical sensor port attached to the housing wherein the optical sensor is contained within the optical sensor port (connector plug on housing of signal conditioning unit, the optical sensor is considered to be contained within the optical 
While a power source would necessarily be included in the system to power the electrical components, Sanders fails to explicitly recite a power source electrically connected to the processing unit.  Also, wherein the power source is a battery.
Ezenwa discloses a system for an improved prosthetic socket.  Ezenwa teaches a power source electrically connected to the processing unit, wherein the power source is a battery (battery powered microcomputer which receives signals from sensors in the socket; [0029]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Sanders to utilize a power source as taught by Ezenwa, as such a component would necessarily be included in an electrical system to power the device.  Furthermore, the use of a battery would allow for the device to be made more portable, by providing the power source in a small form factor within the prosthetic system.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JONATHAN CWERN/Primary Examiner, Art Unit 3793